Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-10 are pending.
Claims 1-10 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 and 9/17/2021 is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2491565 to Performance Enclosures LTD in view of US 2017/0232783 to Oh and further in view of US 9,933,106 to Stark.
Regarding claim 1, reference to Performances Disclosures discloses a stand for a touch screen device (page 5, line 25: "...display device 10...", Fig. 1-6), comprising 
a base comprising at least two wheels (page 5, line 27: "...a base 18..." page 6, line 1: "...wheels 26...", Fig. 2-6); 
a frame comprising a first end and a second end, attached by its first end to the base (page 6, line 7: "First and second legs 30, 32...", Fig. 2-6); 
a support for the touch screen device, attachable to the frame at the proximity of the second end of the frame (page 5, line 26: "...planar work surface 16...", Fig. 1-6), and the support comprises 
means for rotating the support with respect to the frame (page 6, line 17: "...the housing is able to rotate between a substantially horizontal position [...| and a substantially vertical position...", Fig. 3-5), and 
means for locking the support with respect to the frame (page 6, line 22: ",.Locking means...", Fig. 4).

The reference of Performance Disclosures discloses the invention as shown above  in claim 1. Performance Enclosures is silent the wheels are retractable within the base. 
Oh, in the same field of the invention discloses the wheels are retractable within the base [0042]-[0046], Fig. 4a-c. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the technique of OH with the wheels of Performance Enclosures. The motivation for doing so would be to provide as a mere alternative in order to be able to keep the stand in a still and stable position.

Performance Disclosures as modified does not explicitly disclose (i) the stand further comprises a battery and means for connecting the battery to the touch screen device. a battery and means for connecting the battery to the touch screen device. 

Stark, in the same field of the invention, discloses a battery for powering the on-board technology may be supported in battery compartment 12 (col. 3, lines 26-35).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the technique of Stark with the device of Performance Enclosures as modified. The motivation for doing so would be to provide as a mere alternative in order to be ready to provide power to electronic devices and means for connecting the battery to the touch screen device.
 Nonetheless, the use of a battery and means for connecting the battery to the touch screen device is well known in the art. In addition, providing a battery and means for connecting the battery to the touch screen to a power mains are ubiquituous choices as it is well established that battery and their connections generally possess all of the same characteristics of hardwire to power to electronic devices.

Regarding claim 2, Performance Enclosures as modified also discloses the height of the frame is also adjustable (page 6, lines 7-13).

Regarding claim 3, Performance Enclosures as modified discloses the frame also has a general shape of H comprising two first ends and two second ends; and the stand also comprises two bases attached to the first ends of the frame, each comprising at least two wheels (page 5, line 30, Fig. 1-6).

Regarding claim 4, Although not explicitly disclosed, having means for connecting the touch screen device to power mains would be an straightforward choice for the person skilled in the art, see rejection of claim 1 above.
Regarding claim 5, the reference of Performance Disclosures as modified also discloses the stand comprises a computer connectable to the touch screen device (page 6, lines 26-33)

Regarding claim 9, the reference of Performance Enclosures as modified, discloses the wheels are also retractable within the base by mechanical means (OH [0042]-[0046], Fig. 4a-c). 

Regarding claim 10, the reference of Performance Enclosures as modified discloses the stand also comprises a touch screen device (page 5, lines 24-28). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Performance Enclosures LTD in view of  Oh and Stark and further in view of US 8,539,889 to Khalaf Allah et al.
Performance Enclosures in view of Oh and Stark is  silent about the stand comprising a board for writing on an opposing side with respect to the touch screen device, wherein the board for wiring is a blackboard or whiteboard.
Khalaf Allah et al. in the same field of the invention, discloses the stand (see figs 5-6 and accompanying paragraphs among many others comprising a board for writing on an opposing side with respect to the touch screen device, wherein the board for wiring is a blackboard or whiteboard.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the technique of Khalaf Allah et al.  on the opposing side of the touch screen device in order to allow the user to choose between a touch screen device and a traditional blackboard or whiteboard.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a stand to support a screen having a base, a frame, a support, wheels and with or without a battery and means for connecting the battery to the touch screen.
US  2007/0227409; JP 11-115281; US 2013/0200579.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        

---------------------------------------------------------------------------------------------------------------------